Fourth Court of Appeals
                                         San Antonio, Texas
                                                  June 1, 2016

                                             No. 04-16-00230-CV

    IN RE SEMGROUP CORP., Rose Rock Midstream, L.P., and Rose Rock Midstream Field
                                Services, LLC

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On April 13, 2016, relators filed a petition for writ of mandamus. The court has considered
relator’s petition, the response and reply of the parties and has determined that relators are entitled
to the relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. See TEX. R. APP. P. 52.8(c).

        The Honorable Bill C. White is ORDERED to vacate the portion of his April 5, 2016 Order
allowing the apex depositions of Norm Szydlowski and Pete Schweiring. The writ will issue only
if we are notified that Judge White has not done so within ten days of the date of this order.

         It is so ORDERED on June 1, 2016.


                                                                        _____________________________
                                                                        Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.

                                                                        _____________________________
                                                                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 15-01-13356-ZCV, styled Maribel Rodriguez, et al. v. Rose Rock Midstream
Field Services, LLC, et al, pending in the 293rd Judicial District Court, Zavala County, Texas, the Honorable Bill C.
White presiding.